DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/2022 has been entered.

Status of Claims
Pending: 
1, 7, 9, 10, 14, 22, 25-28
Withdrawn: 
NONE
Rejected:
1, 7, 9, 10, 14, 22, 25-28
Amended: 
1, 14
New: 
NONE
Independent:
1, 14


 Claim Interpretation
The examiner acknowledges applicant’s submission of JIS standard identified as “JIS H 4160”, clarifying the meaning of the amendments to claims 1 and 14 of “JIS H 4160 A8021H-O”, etc. However, the standard for JIS H4000, also referred to in claims 1 and 14, was not found- see 112 (b) rejection below. Clarification/explanation is required.
If the examiner’s interpretation is not consistent with applicant’s intended interpretation, please clarify (including where any alternate interpretation is supported in the original specification) in response to this action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 7, 9, 10, 14, 22, 25-28 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1 and 14 recite the amended limitation “JIS H4000: 2014 A8021P-O, and JIS H4000: 2014 A8079P-O”, however, a copy of the standard (JIS H4000: 2014)  is not of record (as stated in the ‘Claim Interpretation’ section above, a copy of the standard for JIS H4160” is present in the instant case). Appropriate explanation/correction is required. Claims dependent on the above rejected claims are likewise rejected under this statute.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7, 9, 10, 14, 22, 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Seki (US 2015/0203941), cited on PTO-892 11/08/21.
Concerning independent claims 1 and 14, Seki teaches an aluminum alloy foil for a battery outer packaging [0020], said alloy containing an average grain size of ≤16µm [0033] which falls within the claimed average grain diameter of 100 grains of 1.0 to 7.0 µm (claim 1). Seki does not specify the average grain diameter is in a cross section of the aluminum foil layer in the thickness direction. However, it is reasonable to expect substantially the same average grain diameter for the cross section of the thickness direction for Seki as for the instant invention, as Seki also teaches a substantially identical process of forming the aluminum foil (i.e. homogenizing 400-550°C [0046], hot rolling with exit temp. 250-400°C [0048], cold rolling, intermediate annealing ≥350°C [0046], cold rolling, and final annealing 250-400°C [0053]), as compared to the instant invention (see instant specification at [0135]). Therefore, because Seki teaches an aluminum alloy foil for battery outer packaging with an overlapping (general) average grain size, together with a substantially identical method of forming and heat treating said alloy foil, then substantially the same average grain size is expected in the thickness direction as for the instant invention. 
Concerning claim 1’s limitation of “a thickness of the aluminum alloy foil layer is from 15 µm to 35 µm”, Seki teaches foil 10-100µm thick [0045], which overlaps the claimed thickness and therefore meets said limitation.
Concerning claim 1’s limitation of the aluminum alloy foil is selected from variations of JIS 8021, or JIS 8079, the alloy of Seki comprises (in wt%): 0.8-2.0% Fe, 0.05-0.2% Si, 0.0025-0.5% Cu, which overlaps or touches the boundary of the alloying ranges Si, Fe, and Cu of 8021 and 8079 (as recited in paragraph [0058.1] of the instant specification). 
Concerning claim 1’s limitation of “any 100 second phase particles within a field of view of an optical microscope…an average value of a diameter y of top 20 second phase particles…is from 1.0 µm to 4.4 µm”, Seki teaches that controlling the intermetallic particles (which qualify as second phase particles) to 1.0 to 5.0 µm in a certain density leads to an improvement in formability and strength [0024, 0034-0036, examples]. It would have been obvious to one of ordinary skill in the art, given the disclosure of Seki, to have controlled the average intermetallic particles/second phases to be between 1.0 to 5.0 µm (for the top 20 of any 100 particles within a field of view of an optical microscope), in order to provide an improvement in formability and strength (taught by Seki at [0024, 0034-0036, examples]). Therefore it is held that Seki has created a prima facie case of obviousness of the presently claimed invention.
Concerning claim 7, Seki teaches said aluminum alloy foil comprises (in wt%):

claim 7
Seki
Fe
0.7-2.5
0.8-2.0
Si
-0.30
0.05-0.2
Cu
-0.05
0.0025-0.5

Table 1: alloying ranges of cl. 7 vs prior art of Seki
which overlaps the claimed alloying ranges.
Concerning claim 9, Seki teaches using said aluminum alloy foil for secondary battery outer packaging [0004], which meets the instant packaging material for secondary battery limitation.  Concerning claim 10, Seki teaches battery components including electrodes (wherein electrodes can be positive or negative) and an electrolyte [0056].  
Concerning claims 25 and 27, Seki teaches the Al-Fe-Si alloy foil is 10-100µm thick [0045], which overlaps the claimed thickness.
Concerning claims 22, 26, and 28, which mentions the thickness of the battery packaging material, Seki teaches the Al-Fe-Si alloy foil is used as a battery packaging material, and said foil is 10-100µm thick [0045], which overlaps the claimed thickness.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 7, 9, 10, 14, 22, 25-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 9 of copending Application No. 16/650462 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application at claims 1 & 2 recites an overlapping Al-Fe-Si alloy foil (instant claim 7) for battery packaging material, said foil exhibiting an average crystal grain diameter ≤10µm, substantially as presently claimed (instant claims 1, 14). Additionally, said reference application at claim 3 recites secondary particles ≤5 µm, substantially as presently claimed (claim 1). Concerning instant claim 9, though the claims of the reference application do not mention the battery packaging material is used for secondary batteries, it would have been obvious to one of ordinary skill in the art to have used the aluminum alloy foil of claims 1-3 of the reference application for a variety of battery types, such as secondary batteries. Concerning instant claim 10, claim 9 of the reference application recites said battery packaging material houses a battery element including a positive electrode, a negative electrode, and an electrolyte. Concerning the thickness of said Al-Fe-Si foil, though the claims of the reference application do not mention the thickness of the foil, because the reference application is drawn to “foil”, it would have been obvious to have rolled the Al-Fe-Si of the reference application to a suitable foil thickness, such as ≤50µm.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Amendment
In the response filed 3/8/22 applicant amended claims 1 and 14, and submitted various arguments traversing the rejections of record. The examiner agrees that no new matter has been added.
Applicant’s arguments with respect to claim(s) JP’956 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The closest prior art to the presently amended claims is held to be Seki US 2015/0203941).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240.  The examiner can normally be reached on Mon-Thurs 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEORGE WYSZOMIERSKI/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



/J.C.M/Examiner, Art Unit 1733                                                                                                                                                                                                        7/15/22